Citation Nr: 0728766	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-12 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for disability claimed 
as protein in urine.

3.  Entitlement to service connection for disability claimed 
as abnormal electrocardiogram (EKG).

4.  Entitlement to service connection for headaches (claimed 
as residuals of concussion and migraines).

5.  Entitlement to service connection for a bilateral foot 
disability.

6.  Entitlement to service connection for disability claimed 
as viral syndrome, pharyngitis and sinusitis, and bronchitis. 




ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1979 to December 
1988, from June 1991 to June 1998, and from June 1998 to 
October 2002.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In a November 2002 rating decision, the RO, in 
pertinent part, denied service connection for protein in 
urine, abnormal EKG, headaches (claimed as residuals of 
concussion and migraines), a bilateral foot disability, and 
viral syndrome, pharyngitis, sinusitis, and bronchitis.  In a 
May 2002 decision, the RO denied service connection for PTSD.

The Board notes that, in an attachment to her April 2005 
substantive appeal (VA Form 9) as to the claim for service 
connection for PTSD, the veteran checked a box indicating 
that she desired a hearing before the Board in Washington, 
D.C.  It does not appear that any action was taken on this 
request; however, as the Board is granting the claim for 
service connection for PTSD, a remand for the requested 
hearing is unnecessary.  In March 2007, the Board granted the 
veteran's January 2007 motion to revoke the power of attorney 
that she had previously given to a veterans service 
organization and to instead represent herself in her appeal.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is credible evidence in support of at least one of 
the veteran's claimed stressors, and the evidence is at least 
evenly balanced as to whether the veteran has PTSD that is 
related to this verified stressor.

3.  The high protein readings in the veteran's blood and 
urine tests are laboratory findings that do not constitute a 
disability for VA compensation purposes, and the 
preponderance of the evidence reflects that there is no 
disability associated with these laboratory findings.

4.  An abnormal EKG is a test result that does not constitute 
a disability for VA compensation purposes, and the 
preponderance of the evidence reflects that there is no 
disability associated with the abnormal EKG or ischemic 
changes found on examination.

5.  The preponderance of the evidence reflects that the 
veteran's headaches in service were acute and transitory 
without underlying neurologic pathology, the headaches 
resolved without residual disability, and the evidence fails 
to show that the veteran currently suffers from headaches.

6.  The preponderance of the evidence reflects that the 
veteran's in-service foot symptomatology was acute and 
transitory and resolved without residual disability, and 
there is no evidence that she has a current bilateral foot 
disability.

7.  The preponderance of the evidence reflects that the 
veteran's in-service respiratory symptomatology was acute and 
transitory and resolved without residual disability, and 
there is no evidence that she currently has viral syndrome, 
pharyngitis, sinusitis, bronchitis, or any respiratory 
disability.


CONCLUSIONS OF LAW

1.  With all reasonable doubt resolved in the veteran's 
favor, the criteria for service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 
(2006).

2.  The criteria for disability claimed as service connection 
for protein in urine are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

3.  The criteria for disability claimed as service connection 
for abnormal EKG are not met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).

4.  The criteria for service connection for headaches 
(claimed as residuals of concussion and migraines) are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.303 (2006).

5.  The criteria for service connection for a bilateral foot 
disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).

6.  The criteria for service connection for disability 
claimed as viral syndrome, pharyngitis, sinusitis, and 
bronchitis are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 &  Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

The Board will grant the claim for service connection for 
PTSD in the decision below; therefore, further discussion of 
the VCAA as to this claim is unnecessary.

As to the remaining claims, in May 2003 and December 2004 
letters, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate these 
service connection claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that was relevant to the claims, particularly any evidence in 
her possession.  After issuance of each letter, and 
opportunity for the veteran to respond, the July 2005 
supplemental statement of the case (SSOC) reflects 
readjudication of the remaining claims.  Hence, the veteran 
is not shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v.  Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

Regarding the Dingess/Hartman notice requirements, the RO has 
not provided the veteran information as to the assignment of 
disability ratings or effective dates; however, to the extent 
that the decision herein denies each of the remaining claims 
for service connection, no disability rating or effective 
date is being, or is to be, assigned; thus, there is no 
possibility of prejudice to the veteran under the 
requirements of Dingess/Hartman.  As the Board is granting 
the claim for service connection for PTSD, the RO will assign 
an effective date and a disability rating, when it implements 
the Board's decision, so there is no prejudice to the veteran 
under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service personnel and medical records, post-service private 
medical records, verification and VA examination reports.  
Also of record and considered in connection with the appeal 
are various statements submitted by the veteran and by her 
representative, on her behalf.  As the current record does 
not reflect even a prima facie claim for service connection 
for the disorders other than PTSD, there is no requirement 
for VA to arrange for a medical examination and/or to obtain 
a medical opinion in connection with the claims being denied.  
See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 
1381, 1384 (Fed. Cir. 2003).  See also Duenas v. Principi, 18 
Vet. App. 512 (2004) (per curiam).

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO, the 
veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the veteran or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II. Analysis

A. PTSD

In general, service connection may be granted for current 
disability if it is the result of a disease contracted or an 
injury sustained while on active duty in the military. 38 
U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.303(a) (2006).  Service connection for PTSD, in particular, 
requires medical evidence establishing a diagnosis in 
accordance with 38 C.F.R. § 4.125(a) (2006) (the diagnosis 
must conform to the criteria for the condition set forth in 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2006); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

In cases like this where VA determines either that the 
veteran did not engage in combat with the enemy or that she 
did engage in combat, but that the alleged stressor is not 
combat related, then her lay testimony, in and of itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting information from another source that corroborates 
her testimony or statements.  See Cohen, 10 Vet. App. at 146-
47; see also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2006).  The corroboration of 
an alleged in-service stressor does not require "that there 
be corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Here, the veteran does not claim that she engaged in combat 
nor do service personnel records show that she did so.  She 
listed several stressors in her June and August 2003 
responses to the PTSD questionnaire.  One claimed stressor, 
as to which the veteran subsequently elaborated, involved the 
October 1981 death of her best friend and roommate in a 
parachute jump accident.  A December 1981 report of 
investigation (DD Form 261) confirms that the individual 
named by the veteran did indeed die as a result of a 
parachute jump accident at this time.  Moreover, the 
veteran's service medical and personnel records confirm that 
she and the deceased service member served in the same unit-
the 407th Supply and Service Brigade, E Company, of the 82d 
Airborne Division.  Thus, there is credible evidence to 
support that the veteran's claimed in-service stressor 
actually occurred.

As to whether the veteran has PTSD related to this stressor, 
there are conflicting medical opinions.  In an April 2003 
letter, Dr. L. indicated that, after examining the veteran, 
he concluded that, based on her claimed stressors, including 
the accidental death of her friend in a parachute jump 
accident, the veteran had PTSD.  Dr. L. described the 
veteran's stressors and symptoms and, after a mental status 
examination, diagnosed chronic PTSD on Axis I of the DSM-IV 
multiaxial assessment system.  In contrast, a March 2006 VA 
examination report reflects that, based on examination, the 
veteran did not meet the DSM-IV stressor criterion or the 
DSM-IV criteria for a diagnosis of PTSD.  In the medical 
opinion summary section of that report, the examiner 
addressed only a different claimed stressor, involving the 
veteran's fracture of her ankle in a parachute jump, and 
found that this stressor did not meet the DSM-IV criteria for 
a stressor.

In weighing these two opinions, the Board finds that both of 
them applied the DSM-IV criteria, both supported their 
findings based on examination, and both explained their 
reasoning based on an accurate characterization of the 
information in the claims file.  See Coburn v. Nicholson, 19 
Vet. App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2006); Guerrieri v. Brown, 4 Vet. App. 467, 
470-471 (1993).  However, the March 2006 VA examiner did not 
address the verified stressor involving the death of the 
veteran's friend in a parachute jump accident and 
corroboration of this event was not even sought, or received, 
until after that examination.  In these circumstances, where 
the medical opinions are at least evenly balanced as to 
whether the veteran has PTSD due to a verified stressor, the 
veteran is entitled to the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.102 (2006); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).  As competent medical evidence reflects that the 
veteran has PTSD due to a verified stressor, that the 
diagnosis of PTSD was made in accordance with the applicable 
regulation, and resolving all doubt in the veteran's favor, 
the claim for service connection for PTSD is granted.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.102 (2006).

B.  Protein in the Urine and Abnormal EKG

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service events." Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).  Evidence of current disability 
is one of the fundamental requirements for a grant of service 
connection.  See, e.g., Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) ("Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of present disability there can be no valid claim."); 
see also Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 
1997) (upholding interpretation of 38 U.S.C.A. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).  As to what constitutes a disability, the United 
States Court of Appeals for Veterans Claims (the Court) has 
held that, based on the definition found in 38 C.F.R. § 4.1 
(2006), the term disability "should be construed to refer to 
impairment of earning capacity due to disease, injury, or 
defect, rather than to the disease, injury, or defect 
itself."  See also Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999), dismissed in part vacated in part on other 
grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1362 (Fed. Cir. 2001) ("pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted").  Service connection for protein 
in the urine and abnormal EKG must be denied because neither 
claimed condition constitutes a disability under the above 
definition; rather, they are laboratory findings and test 
results without underlying disabilities.

As to the protein in the urine, October 2000 comprehensive 
metabolic test results contained an abnormal protein reading, 
and a January 2002 treatment note indicated that there was 
"slightly increased protein on blood work."  However, on 
the August 2002 pre-discharge VA examination, the veteran 
indicated that she was not aware of any symptoms or 
complications related to this condition.  The urinalysis and 
blood work performed in connection with the August 2002 VA 
examination were normal, and the examiner concluded that 
there was no pathology to render a diagnosis as to this 
claimed condition.  Moreover, in a September 2002 private 
medical record, Dr. M. B. noted only the symptom of vaginal 
bleeding as to the genitourinary system, and in a December 
2004 medical record indicated that amenorrhea, menstrual 
irregularities, vaginal bleeding and vaginal discharge were 
not present.  In addition, an April 2002 blood test report 
revealed no abnormal protein bands were apparent, a February 
2004 urinalysis laboratory report was negative regarding 
protein, and September 2004 blood and urine test results did 
not show any abnormalities in this regard.

Consequently, as to the veteran's claim for service 
connection for protein in urine, the evidence reflects that 
there is no disability underlying the laboratory findings of 
high protein in the veteran's urine.  The claim for service 
connection for protein in urine must therefore be denied.  As 
the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany, 9 Vet. App. 
at 519-20.

As to the claim for service connection for an abnormal EKG, a 
February 2002 EKG was abnormal, but the veteran indicated on 
the August 2002 VA examination that she was not aware of any 
further complication nor of any symptoms related to exertion.  
On the August 2002 VA examination, the apex beat of the 
veteran's heart was within the mid-clavicular line, there 
were no murmurs or trills, S1 and S2 were clearly audible at 
appropriate locations over the heart outline, and a stress 
test showed a level of attainment of 13.5 METs (metabolic 
equivalents).  Chest X-rays revealed that the veteran's heart 
size was at the upper limit, but there was no evidence of 
pulmonary infiltrate and there was mild diffuse thoracic 
spondylosis.  Even though the stress test was positive for 
ischemic change, there was no ectopic activity and normal 
blood pressure response and heart rate decline post exercise.  
The examiner concluded that there was no current pathology to 
render a diagnosis, but gave the veteran a copy of her stress 
test to give to her treating physician.  Dr. M. B.'s 
September 2002 and December 2004 physical examination results 
showed that chest pain, palpitations, and shortness of breath 
were not present regarding the cardiovascular system.  On 
chest and lung examination, the veteran's breath sounds were 
normal and clear to auscultation bilaterally, without 
wheezes, rhonci, or rales.  On cardiovascular examination, 
heart sounds were normal.  Significantly, while Dr. M. B. 
noted a "working diagnosis" of ischemic heart disease in 
September 2002, he did not diagnose any heart-related 
disability in December 2004.

Consequently, as to the veteran's claim for service 
connection for abnormal EKG, the evidence reflects that there 
is no disability underlying the abnormal EKG, and subsequent 
testing indicated only ischemic changes, but no underlying 
disability.  The claim for service connection for abnormal 
EKG must therefore be denied.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Aleman, 9 Vet. App. at 519-20.

C.  Headaches, Bilateral Foot Disability, and Viral Syndrome, 
Pharyngitis, Sinusitis, and Bronchitis.

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, for a showing of chronic disease in service, there 
must be a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis of "chronic."  When 
such chronicity in service is not adequately supported, 
or may be legitimately questioned, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection also is 
permissible for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
indicates the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

As to headaches, bilateral foot disabilities, and viral 
syndrome, pharyngitis, sinusitis, and bronchitis, the service 
medical records show treatment for these conditions in 
service, but the pre-discharge VA examination and post-
service medical evidence reflects that they were not chronic 
diseases but, rather that the veteran was treated for acute 
and transitory symptoms that resolved without residual 
disability.

The veteran was treated for headaches many times in service, 
but her headaches were attributed to different causes.  For 
example, an August 1997 treatment note diagnosed menstrual-
related headaches, Dr. M. B. indicated in a September 2001 
treatment note that he strongly suspected migraine-variant 
headaches, and that he could not rule out A-V malformation 
intracranially.  However, a September 2001 follow-up computed 
tomography (CT) scan, noting pulsating headaches, found no 
abnormalities, and the impression was "negative unenhanced 
and enhanced CT brain scan."  On the August 2002 VA 
examination, the veteran described headaches associated with 
sinusitis and upper respiratory infections, as well as to an 
in-service concussion.  She described these latter headaches 
as migraines, which occurred once per week and lasted all day 
and responded to simple analgesics.  Neurologic examination 
was normal, and the examiner indicated that her headaches 
lacked the usual characteristics associated with 
intercerebral pathology, migraine, or cluster headaches, and 
diagnosed headaches of unspecified nature, brief in duration 
and managed with mild analgesics or rest.  Dr. M. B.'s 
September 2002 and December 2004 treatment reports reflected 
that headaches were not present, and neurologic examination 
was normal.  Thus, while headaches were noted in service, the 
in-service CT scan and pre-discharge VA examination indicated 
that there was no underlying pathology, and the absence of 
headaches on subsequent post-service examinations reflects 
that the veteran's headaches were transitory in nature 
without residual disability.

Thus, the preponderance of the evidence reflects that the 
veteran did not have a chronic headache disability in 
service, her headaches were acute and transitory and resolved 
without residual disability, and there is no evidence that 
she currently suffers from chronic headaches.  The benefit-
of-the-doubt doctrine is therefore not for application, and 
the claim for service connection for headaches must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany, 9 Vet. App. at 519-200.

As to the bilateral foot disability, there are multiple 
references to foot symptomatology in the service medical 
records.  For example, October 1997 and September 1999 
treatment notes diagnosed bilateral plantar fasciitis and 
bilateral pes planus; in a March 2002 treatment note, Dr. F. 
diagnosed bilateral hyperpronated foot, and, in an April 2002 
treatment note. Dr. F. referred to improvement of 
degenerative joint disease (arthritis) of the first 
metatarsophalangeal (MTPJ).  Dr. F. did not, however, refer 
to X-rays of the feet.  In contrast, X-rays taken in 
connection with the August 2002 VA examination (three views 
of each foot) indicated normal mineralization, no fractures 
or osseous abnormalities, and well-maintained joint spaces.  
On examination, both feet were normal in outline and 
symmetric in form and function, there was no heat, redness, 
tenderness, or lack of stability or endurance.  There were no 
calluses, valgus deviation of the first toes, compromised 
movement, or sensory or vascular disturbance.  Arches were 
present, and there was good weight bearing alignment of the 
Achilles tendon.  Based on the X-ray and examination 
findings, the examiner found that there was no pathology to 
render a diagnosis.  Moreover, there were no abnormalities of 
the musculoskeletal system, including the feet on Dr. M. B.'s 
September 2002 and December 2004 examinations.

Thus, the preponderance of the evidence reflects that the in-
service foot symptomatology was acute and transitory and 
resolved without residual disability, and there is no 
evidence that veteran has any current bilateral foot 
disability other than her service-connected right ankle 
disability.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim for service connection for 
a bilateral foot disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany, 9 Vet. App. at 518, 
519-20.

As to the veteran's claim for viral syndrome, pharyngitis, 
sinusitis, and bronchitis, there are many references to these 
symptoms in the service medical records.  For example, March 
1993 treatment notes include diagnoses of viral syndrome and 
sinusitis; an August 1994 treatment note has a diagnosis of 
viral syndrome; November 1996 treatment notes include 
diagnoses of bronchitis, pharyngitis, and status post 
pneumonia; a July 1997 treatment note shows a diagnosis of 
bronchitis/sinusitis; a January 1998 treatment note includes 
a diagnosis of viral syndrome; August 1998 treatment notes 
show diagnoses of viral syndrome, probable influenza, and 
sinusitis; and a November 2001 treatment note includes 
diagnoses of viral syndrome and ruled out mononucleosis.  A 
February 5, 2001 treatment note shows a diagnosis of acute 
sinusitis, whereas a February 9, 2001 note reveals a 
diagnosis of chronic/recurrent sinusitis.  October 1992, 
March 1993, and November 1996 X-rays of the paranasal sinuses 
were normal.  X-rays of the sinuses taken in connection with 
the August 2002 VA examination were also normal and, on 
examination of the nose and throat, no sinus tenderness was 
noted, both nostrils were free, and the throat was normal.  
The VA examiner indicated that the veteran's upper 
respiratory and viral infections had resolved and that there 
was no abnormality on examination of the upper respiratory 
system.  He added that there was no evidence of a continuing 
viral infection and there was no pathology to render a 
diagnosis.  Dr. M. B.'s September 2002 and December 2004 
reports reflect that there was normal respiratory effort and 
no wheezing. 

As noted above, the word "chronic" in a diagnosis does not 
reflect that a condition is a chronic one warranting service 
connection, particularly where there are other diagnoses of 
the same condition that indicate it is acute.  The 
preponderance of the above evidence shows that the veteran's 
respiratory symptomatology was acute and transitory and 
resolved without residual disability, and the evidence fails 
to show that the veteran currently has viral syndrome, 
pharyngitis, sinusitis, bronchitis, or any respiratory 
disability.  The benefit-of-the-doubt doctrine is therefore 
not for application, and the claim for service connection for 
viral syndrome, pharyngitis, sinusitis, and bronchitis, must 
be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Alemany, 9 Vet. App. at 519-20.




ORDER

Service connection for PTSD is granted.

Service connection for disability claimed as protein in urine 
is denied.

Service connection for disability claimed as abnormal EKG is 
denied.

Service connection for headaches (claimed as residuals of 
concussion and migraines) is denied.

Service connection for a bilateral foot disability is denied.

Service connection for disability claimed as viral syndrome, 
pharyngitis, sinusitis, and bronchitis is denied.


____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


